Atkinson, J.
This was a suit to enjoin a trespass upon land. The petition set forth a cause of action; and the evidence was sufficient to support the verdict in favor of the plaintiff, enjoining the defendants as prayed. The charge of the court upon which error was assigned was a correct statement of the law applicable to the case; and the request to charge, in so far as it contained correct principles of law applicable to the case, was covered by the general charge. The judge properly overruled the demurrer to the petition, and there was no error in denying the motion for new trial upon any of the grounds taken, and in refusing to set aside the judgment.

Judgment affirmed.


All the Justices concur.